     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 1 of 9 Page ID #:1




     Todd M. Friedman (216752)
 1
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard St., Suite 780
 3   Woodland Hills, CA 91367
     Phone: (323) 306-4234
 4
     Fax: (866)633-0228
 5   tfriedman@toddflaw.com
     abacon@toddflaw.com
 6   Attorneys for Plaintiffs
 7
 8                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10
     TERRY FABRICANT and WILLIAM                    ) Case No.
11   LOFTUS, individually and on behalf of all      )
     others similarly situated,                     ) CLASS ACTION
12                                                  )
13   Plaintiffs,                                    ) COMPLAINT FOR VIOLATIONS OF:
                                                    )
14           vs.                                    ) 1. NEGLIGENT VIOLATIONS OF THE
                                                    )     TELEPHONE CONSUMER
15   BUSINESS LISTING SOLUTION LLC; and )                 PROTECTION ACT [47 U.S.C. §227 ET
                                                          SEQ.]
16   DOES 1 through 10, inclusive, and each of      ) 2. WILLFUL VIOLATIONS OF THE
     them,                                          )     TELEPHONE CONSUMER
17                                                  )     PROTECTION ACT [47 U.S.C. §227 ET
     Defendants.                                    )     SEQ.]
18
                                                    )
19                                                  ) DEMAND FOR JURY TRIAL
                                                    )
20                                                  )
                                                    )
21
             Plaintiffs, Terry Fabricant and William Loftus (“Plaintiffs”), individually and on behalf
22
     of all others similarly situated, allege the following upon information and belief based upon
23
24   personal knowledge:

25
                                        NATURE OF THE CASE
26          1.      Plaintiffs bring this action for themselves and others similarly situated seeking
27   damages and any other available legal or equitable remedies resulting from the illegal actions of
28
     BUSINESS LISTING SOLUTION LLC (“Defendant”), in negligently, knowingly, and/or


                                      CLASS ACTION COMPLAINT
                                                 -1-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 2 of 9 Page ID #:2




     willfully contacting Plaintiffs on Plaintiffs’ cellular telephones in violation of the Telephone
 1
 2   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiffs’

 3   privacy.
 4
                                       JURISDICTION & VENUE
 5
 6
            2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs, residents
 7
     of California, seek relief on behalf of a Class, which will result in at least one class member
 8
 9   belonging to a different state than that of Defendant, a company with its principal place of

10   business and State of Incorporation in Florida state. Plaintiff also seeks up to $1,500.00 in
11   damages for each call in violation of the TCPA, which, when aggregated among a proposed class
12
     in the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore,
13
     both diversity jurisdiction and the damages threshold under the Class Action Fairness Act of
14
15   2005 (“CAFA”) are present, and this Court has jurisdiction.

16          3.       Venue is proper in the United States District Court for the Central District of
17   California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a) because Defendant does
18
     business within the state of California and Plaintiff resides within this District.
19
                                                  PARTIES
20
21          4.      Plaintiff, TERRY FABRICANT (“Plaintiff FABRICANT”), is a natural person

22   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153 (39).
23
            5.      Plaintiff, WILLIAM LOFTUS (“Plaintiff LOFTUS”), is a natural person residing
24
     in Thousand Oaks, California and is a “person” as defined by 47 U.S.C. § 153 (39).
25
26          6.      Defendant,     BUSINESS       LISTING      SOLUTION        LLC     (“Defendant”   or

27   “DEFENDANT”), is a business funding company and is a “person” as defined by 47 U.S.C. §
28   153 (39).



                                        CLASS ACTION COMPLAINT
                                                   -2-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 3 of 9 Page ID #:3




            7.      The above named Defendant, and its subsidiaries and agents, are collectively
 1
 2   referred to as “Defendants.” The true names and capacities of the Defendants sued herein as

 3   DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiffs, who therefore
 4
     sues such Defendants by fictitious names. Each of the Defendants designated herein as a DOE
 5
     is legally responsible for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to
 6
 7   amend the Complaint to reflect the true names and capacities of the DOE Defendants when such

 8   identities become known.
 9           8.     Plaintiffs are informed and believe that at all relevant times, each and every
10
     Defendant was acting as an agent and/or employee of each of the other Defendants and was acting
11
     within the course and scope of said agency and/or employment with the full knowledge and
12
13   consent of each of the other Defendants. Plaintiffs are informed and believe that each of the acts

14   and/or omissions complained of herein was made known to, and ratified by, each of the other
15   Defendants.
16
17                                     FACTUAL ALLEGATIONS

18
             9.     Beginning in or around July of 2019, Defendant contacted Plaintiff FABRICANT
19
     on his cellular telephone, number ending in -1083, and Plaintiff LOFTUS on his telephone,
20
21   number ending in -4655, in an effort to sell or solicit its services.

22           10.    On or about July 30, 2019, Defendant called Plaintiff FABRICANT on his cellular
23
     telephone ending in -1083. Plaintiff FABRICANT spoke to Defendant’s employee. Defendant
24
     called from phone number belonging to Defendant (818)293-0923. On or about November 22,
25
26   2019 Defendant called Plaintiff FABRICANT again. On this occasion Defendant called Plaintiff

27   FABRICANT on his cellular telephone number ending in -2755. Plaintiff FABRICANT spoke
28   to another employee of Defendant. On this occasion, Defendant called Plaintiff FABRICANT



                                        CLASS ACTION COMPLAINT
                                                   -3-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 4 of 9 Page ID #:4




     from 818-457-5683.
 1
 2           11. On or about November 21, 2019, Defendant called Plaintiff LOFTUS multiple times

 3   on his cellular telephone ending in -8898. Plaintiff LOFTUS spoke to Defendant’s employee
 4
     Ryan Connell. Defendant called Plaintiff LOFTUS from 805-259-1218. On or about December
 5
     13, 2019, Defendant called Plaintiff LOFTUS again. This call was placed to Plaintiff LOFTUS’
 6
 7   cellular phone number ending in -4665 from phone number belonging to Defendant 805-290-

 8   1789. On this occasion Plaintiff LOFTUS verbally requested that he be placed on Defendant’s
 9   internal Do Not Contact list. Defendant called Plaintiff LOFTUS again on that same day to
10
     Plaintiff’s cellular telephone number ending in -8586 from number belonging to Defendant 805-
11
     290-1789. Again, Plaintiff LOFTUS requested to be placed on Defendant’s internal Do Not
12
13   Contact list. On December 23, 2019, Defendant called Plaintiff LOFTUS from number from

14   888-643-1529.
15           12.     Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
16
     § 227(a)(1) to place its daily calls to Plaintiffs seeking to sell or solicit its business services.
17
             13.     Defendant’s calls constituted calls that were not for emergency purposes as
18
19   defined by 47 U.S.C. § 227(b)(1)(A).

20           14.     Defendant’s calls were placed to telephone number assigned to a cellular
21
     telephone service for which Plaintiffs incur a charge for incoming calls pursuant to 47 U.S.C. §
22
     227(b)(1).
23
24           15.     Plaintiffs are not customers of Defendant’s services and have never provided any

25   personal information, including their cellular telephone numbers, to Defendant for any purpose
26   whatsoever. In addition, Plaintiffs had been registered on the Do-Not-Call Registry for at least
27
     thirty (30) days prior to Defendant contacting them. Accordingly, Defendant never received
28



                                         CLASS ACTION COMPLAINT
                                                    -4-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 5 of 9 Page ID #:5




     Plaintiffs’ “prior express consent” to receive calls using an automatic telephone dialing system
 1
 2   or an artificial or prerecorded voice on their cellular telephone pursuant to 47 U.S.C. §

 3   227(b)(1)(A).
 4
                                         CLASS ALLEGATIONS
 5
 6
            16.      Plaintiffs bring this action on behalf of themselves and all others similarly
 7
     situated, as a member of the proposed class (hereafter “The Class”) defined as follows:
 8
 9                   All persons within the United States who received any telephone
                     calls from Defendant to said person’s cellular telephone made
10                   through the use of any automatic telephone dialing system or an
                     artificial or prerecorded voice and such person had not previously
11                   consented to receiving such calls within the four years prior to the
12                   filing of this Complaint

13          17.      Plaintiffs represent, and are members of, The Class, consisting of All persons
14   within the United States who received any telephone calls from Defendant to said person’s
15
     cellular telephone made through the use of any automatic telephone dialing system or an artificial
16
     or prerecorded voice and such person had not previously not provided their cellular telephone
17
18   number to Defendant within the four years prior to the filing of this Complaint.

19          18.      Defendant, its employees and agents are excluded from The Class. Plaintiffs do
20
     not know the number of members in The Class, but believes the Class members number in the
21
     thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the
22
     expeditious litigation of the matter.
23
24          19.      The Class is so numerous that the individual joinder of all of its members is

25   impractical. While the exact number and identities of The Class members are unknown to
26
     Plaintiffs at this time and can only be ascertained through appropriate discovery, Plaintiffs are
27
     informed and believe and thereon allege that The Class includes thousands of members.
28



                                        CLASS ACTION COMPLAINT
                                                   -5-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 6 of 9 Page ID #:6




     Plaintiffs allege that The Class members may be ascertained by the records maintained by
 1
 2   Defendant.

 3          20.     Plaintiffs and members of The Class were harmed by the acts of Defendant in at
 4
     least the following ways: Defendant illegally contacted Plaintiffs and Class members via their
 5
     cellular telephones thereby causing Plaintiffs and Class members to incur certain charges or
 6
 7   reduced telephone time for which Plaintiffs and Class members had previously paid by having

 8   to retrieve or administer messages left by Defendant during those illegal calls, and invading the
 9   privacy of said Plaintiffs and Class members.
10
            21.     Common questions of fact and law exist as to all members of The Class which
11
     predominate over any questions affecting only individual members of The Class. These common
12
13   legal and factual questions, which do not vary between Class members, and which may be

14   determined without reference to the individual circumstances of any Class members, include, but
15   are not limited to, the following:
16
                    a.    Whether, within the four years prior to the filing of this Complaint,
17                        Defendant made any call (other than a call made for emergency purposes
                          or made with the prior express consent of the called party) to a Class
18
                          member using any automatic telephone dialing system or any artificial or
19                        prerecorded voice to any telephone number assigned to a cellular
                          telephone service;
20                  b.    Whether Plaintiffs and the Class members were damages thereby, and the
                          extent of damages for such violation; and
21
                    c.    Whether Defendant should be enjoined from engaging in such conduct in
22                        the future.
            22.     As persons that received numerous calls from Defendant using an automatic
23
24   telephone dialing system or an artificial or prerecorded voice, without Plaintiffs’ prior express

25   consent, Plaintiffs are asserting claims that are typical of The Class.
26          23.     Plaintiffs will fairly and adequately protect the interests of the members of The
27
     Class. Plaintiffs have retained attorneys experienced in the prosecution of class actions.
28



                                          CLASS ACTION COMPLAINT
                                                     -6-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 7 of 9 Page ID #:7




            24.     A class action is superior to other available methods of fair and efficient
 1
 2   adjudication of this controversy, since individual litigation of the claims of all Class members is

 3   impracticable. Even if every Class member could afford individual litigation, the court system
 4
     could not. It would be unduly burdensome to the courts in which individual litigation of
 5
     numerous issues would proceed. Individualized litigation would also present the potential for
 6
 7   varying, inconsistent, or contradictory judgments and would magnify the delay and expense to

 8   all parties and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer management
10
     difficulties, conserves the resources of the parties and of the court system, and protects the rights
11
     of each Class member.
12
13          25.     The prosecution of separate actions by individual Class members would create a

14   risk of adjudications with respect to them that would, as a practical matter, be dispositive of the
15   interests of the other Class members not parties to such adjudications or that would substantially
16
     impair or impede the ability of such non-party Class members to protect their interests.
17
            26.     Defendant has acted or refused to act in respects generally applicable to The Class,
18
19   thereby making appropriate final and injunctive relief with regard to the members of the

20   California Class as a whole.
21
                                    FIRST CAUSE OF ACTION
22                 Negligent Violations of the Telephone Consumer Protection Act
                                        47 U.S.C. §227 et seq.
23
24          27.     Plaintiffs repeat and incorporate by reference into this cause of action the

25   allegations set forth above at Paragraphs 1-25.
26          28.     The foregoing acts and omissions of Defendant constitute numerous and multiple
27
     negligent violations of the TCPA, including but not limited to each and every one of the above
28



                                        CLASS ACTION COMPLAINT
                                                   -7-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 8 of 9 Page ID #:8




     cited provisions of 47 U.S.C. § 227 et seq.
 1
 2          29.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

 3   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory damages, for
 4
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5
            30.     Plaintiffs and the Class members are also entitled to and seek injunctive relief
 6
 7   prohibiting such conduct in the future.

 8                              SECOND CAUSE OF ACTION
           Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                   47 U.S.C. §227 et seq.
10
            31.     Plaintiffs repeat and incorporate by reference into this cause of action the
11
     allegations set forth above at Paragraphs 1-29.
12
13          32.     The foregoing acts and omissions of Defendant constitute numerous and multiple

14   knowing and/or willful violations of the TCPA, including but not limited to each and every one
15   of the above cited provisions of 47 U.S.C. § 227 et seq.
16
            33.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
17
     et seq., Plaintiffs and the Class members are entitled an award of $1,500.00 in statutory damages,
18
19   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

20          34.     Plaintiffs and the Class members are also entitled to and seek injunctive relief
21
     prohibiting such conduct in the future.
22
23                                       PRAYER FOR RELIEF

24          WHEREFORE, Plaintiffs request judgment against Defendant for the following:

25
                                     FIRST CAUSE OF ACTION
26
                   Negligent Violations of the Telephone Consumer Protection Act
27
                                        47 U.S.C. §227 et seq.
28



                                       CLASS ACTION COMPLAINT
                                                  -8-
     Case 2:21-cv-00465-JFW-PLA Document 1 Filed 01/18/21 Page 9 of 9 Page ID #:9




                As a result of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), Plaintiffs
 1
                 and the Class members are entitled to and request $500 in statutory damages, for
 2               each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B); and

 3              Any and all other relief that the Court deems just and proper.
 4
                                SECOND CAUSE OF ACTION
 5
         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7
                As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.
 8               §227(b)(1), Plaintiff and the Class members are entitled to and request treble
                 damages, as provided by statute, up to $1,500, for each and every violation,
 9
                 pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C); and
10
11
12              Any and all other relief that the Court deems just and proper.

13
          Respectfully Submitted this 18st day of January, 2021.
14
                                        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                       By:    /s Todd M. Friedman
                                                Todd M. Friedman
17                                              Law Offices of Todd M. Friedman
18                                              Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                               -9-
